DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1-21, the limitation of “the operation of the compressor is outside of a designated range of values” is indefinite, because the claims do not define what the operation of compressor is and what kind of values for the operation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adler et al. (US 2017/0305372 A1).
As to claim 1, Adler discloses a method comprising: monitoring operation of a compressor (para. 090); determining whether the operation of the compressor is outside of a designated range of values (para. 0029); and responsive to determining that the operation of the compressor is outside of the designated range of values, one or more of: preventing communication of a signal to a system controller that controls operation of the compressor; directing a gas from a reservoir to a pressure sensor used by the system controller to determine a gas pressure generated by the compressor; or communicating the signal to the system controller that controls operation of the compressor (para. 0029).
Claims 2-4 and 6-7 are directed to optional steps of the method in Claim 1, and the Examiner treats Claims 2-4 and 6-7 as optional.
As to claim 5, Adler further discloses wherein monitoring the operation of the compressor includes determining one or more of a lubricant pressure, a lubricant temperature, or the gas pressure of the compressor (para. 090).
As to claim 8, Adler further discloses while the operation of the compressor is within the designated range of values, one or more of: communicating the signal from the compressor to the system controller that controls operation of the compressor; or preventing flow of the gas from the reservoir to the pressure sensor (para. 0029).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Arvidson et al. (US 5232052).
As to claims 9-11, 16 and 18, Adler further discloses determining that the operation of the compressor is outside of the designated range of values includes determining whether the operation of the compressor is outside of a first group of the designated range of values or whether the operation of the compressor is outside of a second group of the designated range of values (para. 0029), and further comprising: responsive to determining that the operation of the compressor is outside the second group of the designated range of values, stop the operation of the compressor (para. 0029), but does not explicitly disclose stopping the operation of the compressor by preventing communication of the signal from the compressor to the system controller. However, Arvidson teaches stopping the operation of the compressor by preventing communication of the signal from the compressor to the system controller (Claim 4, put 
Claims 12-13, 15, 19 and 21 are directed to optional steps in Claims 10 and 18, and the Examiner treats Claims 12-13, 15, 19 and 21 as optional.
As to claim 14, Adler as modified by Arvidson, further discloses the equipment controller is configured to monitor the operation of the compressor by determining one or more of a lubricant pressure, a lubricant temperature, or the gas pressure of the compressor (para. 090).
As to claim 17, Adler as modified by Arvidson, further discloses the equipment controller is configured to, while the operation of the compressor is within the designated range of values, one or more of (c) communicate the signal from the compressor to the system controller that controls operation of the compressor or (d) prevent flow of the gas from the reservoir to the pressure sensor (para. 0029).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Lang et al. (US 2021/0057628 A1).
As to claim 21, Adler does not explicitly disclose determining a range of designated values for operation of a compressor using machine learning. However, the use of machine learning to determine a range of designated values for operation is well known, such as taught by Lang (para. 0033). Therefore, given the teaching of Lang, it would have been obvious to a person with ordinary skill in the art before the effective 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661